Citation Nr: 9929274	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disability 
as secondary to a right knee disability.

2.  Service connection for a back disability as secondary to 
a left knee disability.

3.  Entitlement to an increased rating for torn medial 
cartilage of the right knee, status post medial meniscectomy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from July 1946 to November 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that the veteran's claim 
for service connection for a back disorder as secondary to a 
right knee disorder and/or a left knee disorder was not well 
grounded and denied an increased rating for the service 
connected right knee disorder.  The veteran's notice of 
disagreement was received in February 1996.  A statement of 
the case was mailed to the veteran in April 1996.  The 
veteran's substantive appeal was received in May 1996.

In a November 1998 rating decision, entitlement to an 
increased rating for service-connected left knee disability 
was denied.  The veteran was notified of this decision and of 
his procedural and appellate rights in a November 1998 
letter.  Since a notice of disagreement has not been 
received, this issue is not in appellate status and before 
the Board at this time.  

The veteran on several examinations stated that he injured 
his back in service; therefore, the issue of entitlement to 
service connection for a back disorder of a direct basis is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence establishing a 
relationship between the veteran's current back disability 
and his service-connected left knee disability.




CONCLUSION OF LAW

The claim of service connection for a back disability as 
secondary to service-connected left knee disability is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for a Back Disability as Secondary
To Service-Connected Left Knee Disability

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (1998).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court), in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  In addition, the Court has 
also stated that when it is contended that a service-
connected disability caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his back 
disability has developed due to his left knee disability or 
has been aggravated by his left knee disability, these 
assertions do not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between his 
service-connected disability and his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995)  As such, the Board 
will review the record to assess whether all three of the 
criteria of Caluza are met and the veteran's assertions are 
supported by the evidence of record.

There is no medical evidence of record of a back disability 
until the mid 1980's; however, a low back disorder has been 
diagnosed on several occasions after that so one of the 
criteria of Caluza has been satisfied.  The veteran's claim 
for service connection for a back disability as secondary to 
the service-connected left knee disorder is denied as there 
is no competent medical evidence of a relationship between 
the left knee disorder and the veteran's back disorder.  In 
fact, a 
in October 1997, a VA examiner  noted that veteran's 
contention that he felt that he had injured his back when he 
injured his knees during service, but the examiner opined 
that there was no direct connection between the veteran's 
knee problems and his back problems.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The veteran's claim of service connection for a back 
disability as secondary to service-connected left knee 
disability is denied as not well-grounded.




REMAND

The Board notes that in the January 1996 rating decision, the 
RO denied the issue of service connection for a back 
disability as secondary to the service-connected right knee 
disorder as not well-grounded instead of considering this 
issue on a new and material basis.  The Board notes that this 
issue should have been adjudicated on a new and material 
basis, because in a December 1985 decision, the RO denied 
service connection for a back disability as secondary to 
service-connected right knee disability.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  (The Board notes that 
the veteran was not service-connected for a left knee 
disability at that time.)  The RO's December 1985 decision 
denying service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) directs that the parameters of the definition of 
"new and material" evidence as written in 38 C.F.R. § 
3.156(a) (1998) be followed.  The RO and the Board should 
only require that new evidence be so significant that it must 
be considered in order to fairly decide the merits of the 
claim to reopen the claim. 

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Therefore the RO should consider whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disorder as secondary to the right knee 
disorder, and, if so, whether the claim is well-grounded.  If 
the claim is well grounded then the RO should consider it on 
the merits.

With regard to the increased rating claim, the Board notes 
that the veteran's right knee disability is rated as 20 
percent disabling under Diagnostic Code 5257 which bases 
ratings on impairment as shown by lateral instability and 
subluxation.  In addition, the veteran has been diagnosed as 
having arthritis of the right knee.  

A July 1, 1997, opinion of the General Counsel (VAOPGCPREC 
23-97) has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4).  Therefore, it is 
necessary for the RO to evaluate the veteran's service-
connected knee disability in view of the changes introduced 
by the aforementioned General Counsel opinion.  If the 
veteran exhibits recurrent subluxation or lateral instability 
as well as limitation of motion of the right knee due to 
arthritis, then the veteran is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5003 and 
5257.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all the 
veteran's VA clinical records, which are 
not already in the claims file, including 
of the records at the Erie VA Medical 
Center.  

2.  The RO should determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a back disorder as secondary to the 
right knee disorder in light of Hodge and 
Elkins.  If the RO reopens the veteran's 
claim, the RO should determine if the 
veteran's claim for service connection is 
well-grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of any right knee 
disability.  All indicated testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The VA examiner should 
confirm whether the veteran has arthritis 
of the right knee.  The orthopedic 
examiner should perform range of motion 
testing.  The VA orthopedic examiner 
should also specifically determine if the 
veteran has recurrent subluxation and/or 
lateral instability of the right knee, 
and, if so, whether it is slight, 
moderate, or severe.  

4.  The RO should readjudicate the 
veteran's claims.  If any action taken is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations. He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals





